DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Kuelbs on August 17 2022.

Claim 5 has been amended as follows:
5.	(Amended) “A radio base station, comprising: a determining unit that determines a setting location of a PDCP entity that is a packet data convergence protocol layer entity used for a split bearer; and a notifying unit that notifies another radio base station of the setting location of the PDCP entity, wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) served by the radio base station or in an SN (Secondary Node) served by the other radio base station, different from the setting location of the MN, wherein the determining unit determines to modify the setting location of the PDCP entity from the radio base station to the other radio base station, and wherein the notifying unit notifies the other radio base station of a modification instruction that instructs to modify the setting location of the PDCP entity to the other radio base station”.
Claim 10 has been amended as follows:
10.	(Amended) “A radio communication method in a base station, comprising: determining a setting location of a PDCP entity that is a packet data convergence protocol layer entity used for a split bearer; notifying another radio base station of the setting location of the PDCP entity, wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) served by the radio base station or in an SN (Secondary Node) served by the other radio base station, different from the setting location of the MN; determining to modify the setting location of the PDCP entity from the radio base station to the other radio base station; and notifying the other radio base station of a modification instruction that instructs to modify the setting location of the PDCP entity to the other radio base station”.

Allowable Subject Matter
2.	Claims 5, 7, and 9-14 renumbered as claims 1-8 are allowed.
3.	The following is an examiners statement of reasons for allowance.

Regarding Claim 5, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claims, the claim features of “a notifying unit that notifies another radio base station of the setting location of the PDCP entity” and “wherein the determining unit determines to modify the setting location of the PDCP entity from the radio base station to the other radio base station, and wherein the notifying unit notifies the other radio base station of a modification instruction that instructs to modify the setting location of the PDCP entity to the other radio base station”.

Regarding Claim 10, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claims, the claim features of “notifying another radio base station of the setting location of the PDCP entity” and “determining to modify the setting location of the PDCP entity from the radio base station to the other radio base station, and notifying the other radio base station of a modification instruction that instructs to modify the setting location of the PDCP entity to the other radio base station”.

The prior art teachings of Fan et al. US (2018/0332657) discloses a radio base station (i.e., see Fig. 17, MeNB 508) which notifies another radio base station of the setting location of a PDCP entity used for a split bearer (see Fig. 17 & Para’s [0278-0284]); and wherein the setting location specifies whether the PDCP entity is set in either an MN (Master Node) or in an SN (Secondary Node) which is determined based on a determination of the radio link quality between the UE and the respective base stations SeNB 512 and MeNB 508 (see Fig. 17 & Para’s [0077] & [0278-0284]). However the teachings of Fan does not disclose the claim features of “notifying another radio base station of the setting location of the PDCP entity” and “determining to modify the setting location of the PDCP entity from the radio base station to the other radio base station, and notifying the other radio base station of a modification instruction that instructs to modify the setting location of the PDCP entity to the other radio base station”.
The prior art teachings of Axelsson US (2020/0053809) discloses a radio base station determines to modify the setting location of a PDCP entity used for a split bearer from different secondary base stations (i.e., see Fig. 8 i.e., SeNB1 120 & SeNB2 140 & Para’s [0082-0086]). However the teachings of Axelsson does not disclose the claim features of “notifying another radio base station of the setting location of the PDCP entity” and “determining to modify the setting location of the PDCP entity from the radio base station to the other radio base station, and notifying the other radio base station of a modification instruction that instructs to modify the setting location of the PDCP entity to the other radio base station”.
 
4.	The dependent claims 7, 9, and 11-14 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461